Case 20-41308          Doc 48      Filed 03/10/20 Entered 03/10/20 15:28:59                      Main Document
                                                Pg 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                                  )      Case No.: 20-41308-659
                                                        )      Honorable Kathy A. Surratt-States
FORESIGHT ENERGY, LP, et al.                            )      Chapter 11
                                    Debtors.            )      (Joint Administration Requested)
                                                        )
                                                        )

                     VERIFIED MOTION FOR ADMISSION PRO HAC VICE

         Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District of
Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the Eastern
District of Missouri, I, Irena M. Goldstein, move to be admitted pro hac vice to the bar of this
Court for the purpose of representing Javelin Global Commodities (UK) Ltd in the instant matter. In
support of this motion, I submit the following information as required by Rule 12.01(F):


         a.       Full name of the movant-attorney;
                  Irena M. Goldstein

         b. Address and telephone number of the movant-attorney;
            Paul Hastings LLP
            200 Park Avenue
            New York, NY 10166
            Telephone: (212) 318-6093
            Facsimile: (212) 303-7093
            Email: irenagoldstein@paulhastings.com
_____________________
1 The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
(9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
(0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
St. Louis, Missouri 63102.
{20039/00000/2796829.DOC.}
Case 20-41308          Doc 48    Filed 03/10/20 Entered 03/10/20 15:28:59             Main Document
                                              Pg 2 of 3



         c.       Name of the firm or letterhead under which the movant practices;
                  Paul Hastings LLP

         d.       Name of the law school(s) movant attended and the date(s) of graduation
                  therefrom;
                  Rutgers School of Law - 1988

         e.       State and federal bars of which the movant is a member, with dates of admission
                  and registration numbers, if any;

                  State of New Jersey: 1988
                  State of New York: 1991
                  United States District Court for New Jersey: 1988
                  United States District Court for the Eastern District of New York: 1991
                  United States District Court for the Southern District of New York: 1991

         f.       Statement that movant is a member in good standing of all bars of which movant is
                  a member and that movant is not under suspension or disbarment from any bar;

                  Movant is a member in good standing of all bars of which Movant is a member and
                  he is not under suspension or disbarment from any bar.

         g.       Statement that movant does not reside in the Eastern District of Missouri, is not
                  regularly employed in this District, and is not regularly engaged in the practice of
                  law in this District.

                  Movant does not reside in the Eastern District of Missouri, is not regularly employed
                  in this District and is not regularly engaged in the practice of law in this District.
                  Movant has associated with:

                  Thomas H. Riske
                  Carmody MacDonald P.C.
                  120 South Central Avenue, Suite 1800
                  Clayton, MO 63105
                  314-854-8600
                  Fax: 314-854-8660
                  Email: thr@carmodymacdonald.com

         Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts, and

respectfully requests that this motion be granted and that movant be admitted pro hac vice to the bar

of this Court and be allowed to appear in the instant matter.


Dated: March 10, 2020
{20039/00000/2796829.DOC.}
Case 20-41308          Doc 48   Filed 03/10/20 Entered 03/10/20 15:28:59            Main Document
                                             Pg 3 of 3



                                       CARMODY MACDONALD P.C.

                                       By: /s/ Thomas H. Riske
                                           CHRISTOPHER J. LAWHORN, #45713MO
                                           THOMAS H. RISKE, #61838MO
                                           120 S. Central Avenue, Suite 1800
                                           St. Louis, Missouri 63105
                                           (314) 854-8600
                                           (314) 854-8660 – FAX
                                           cjl@carmodymacdonald.com
                                           thr@carmodymacdonald.com


                                       -and-


                                       PAUL HASTINGS LLP

                                       By: /s/ Irena M. Goldstein
                                       IRENA M. GOLDSTEIN
                                       200 Park Avenue
                                       New York, NY 10166
                                       Telephone: (212) 318-6093
                                       Facsimile: (212) 303-7093
                                       Email: irenagoldstein@paulhastings.com

                                       Attorneys for Javelin Global Commodities (UK) Ltd



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 10, 2020, a true and correct copy of the
above and foregoing pleading was filed with the Clerk of the Court using the CM/ECF system and
the Notice of Electronic Filing indicates that all necessary parties were served with the document via
the Court’s CM/ECF.

                                                      /s/ Thomas H. Riske




{20039/00000/2796829.DOC.}
